Upon the application of the law of this case, as laid down by the Supreme Court in Perdue v. McKenzie, 194 Ga. 356 (21 S.E.2d 705), in which the judgment of the Court of Appeals, reversing the judgment of the superior court, as appears in  McKenzie v. Perdue, 67 Ga. App. 202 (19 S.E.2d 765), was reversed with direction that the case be remanded to the Court of Appeals for further proceedings not inconsistent with the Supreme Court's opinion, the judgment of the Court of Appeals reversing that of the superior court is vacated, and the judgment of the superior court is hereby
Affirmed. Sutton and Felton, JJ.,concur.
                        DECIDED DECEMBER 4, 1942.